Citation Nr: 0026890	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-05 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation in the amount of $ 3,957.34, to 
include the question of whether the overpayment was properly 
created.

ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from March 1969 to March 1971, 
and subsequent duty in the Naval Reserve from April 1972 to 
April 1974.  

This matter comes before the Board of Veterans' Appeals (the 
Board) from a July 1998 decision letter of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which retroactively reduced the veteran's 
compensation benefits effective August 21, 1996, due to his 
daughter's receipt of Chapter 35 Dependent's Educational 
Benefits (Chapter 35 benefits) effective from the same date.  
By a letter, dated in August 1998, the veteran was notified 
that due to the retroactive reduction of his compensation 
benefits, an overpayment in the amount of $3,957.34 was 
created.  Later that month, in August 1998, the veteran 
submitted a letter, in which he contested the validity of the 
debt and requested a waiver of the overpayment.  
Subsequently, in a September 1998 decision by the Committee 
on Waivers and Compromises of the RO (COWC), which included a 
discussion of how the overpayment was created, the veteran's 
request for a waiver of recovery of the overpayment of 
compensation benefits was denied.  A notice of disagreement, 
which continued to contest the validity of the debt and 
requested that the overpayment be waived, was received in 
September 1998.  A statement of the case was issued in March 
1999.  A substantive appeal was received from the veteran in 
March 1999.

The Board notes that in March 1996, the veteran's former 
representative, the AMVETS, withdrew their representation of 
the veteran.  By letter, the AMVETS notified VA and the 
veteran of the same.  The reason for withdrawal was due to 
lack of contact and repeated circumvention of the power of 
attorney.  The veteran is currently unrepresented in this 
matter.  

The veteran was scheduled for a personal hearing before the 
RO in February 1999, and he did not show for that hearing.  
He was also scheduled for a personal hearing before a 
Veterans Law Judge (formerly known as Members of the Board) 
on March 24, 1999.  On that date, the veteran called VA and 
asked that his hearing be post-poned by a couple of days due 
to a death in his family.  The RO granted the extension, but 
the veteran failed to report to a personal hearing scheduled 
for him on March 26, 1999. 

On December 27, 1999, the RO sent the veteran correspondence 
showing the amount of his new monthly rate of compensation.  
On January 26, 2000, that letter was returned as 
undeliverable because the veteran moved and left no address.  


FINDINGS OF FACT

1.  The veteran's daughter [redacted], has been awarded and paid 
Chapter 35 benefits for her enrollment at the Dona Ana Branch 
of New Mexico State University, beginning August 21, 1996.

2.  Beginning on August 21, 1996, the veteran was 
concurrently in receipt of additional VA compensation 
benefits based upon [redacted] attendance in school beyond the 
age of 18.  

3.  The veteran was not at fault in the creation of the 
overpayment at issue.

4.  Recovery of the overpayment at issue would not subject 
the appellant to undue economic hardship.

5.  Collection of the instant indebtedness would not defeat 
the purpose for which the survivors' and deponents' 
educational assistance program is intended.

6.  The veteran's failure to make restitution would result in 
his unfair financial gain.

7.  The veteran did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive 
educational assistance pursuant to 38 U.S.C.A. § Chapter 35 
from VA.  


CONCLUSIONS OF LAW

1.  The retroactive termination of additional compensation 
benefits paid to the veteran for the school attendance of 
[redacted], in the amount calculated as $3,957.34, was proper as 
the concurrent receipt of additional VA compensation benefits 
for a dependent enrolled in school and Chapter 35 benefits is 
not permitted.  38 U.S.C.A. §§ 3562, 5107(a) (West 1991); 38 
C.F.R.§§ 3.503(a)(8), 3.707(a), 3.807, 21.3020, 
21.3023 (2000).

2.  Recovery of an overpayment of VA disability compensation 
in the amount of $3,957.34 would not be against equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 
C.F.R. §§ 1.962, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Creation of the Debt

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. §5107.  

In March 1994, the veteran was granted entitlement to service 
connection for post-traumatic stress disorder (or PTSD) which 
was evaluated as 10 percent disabling effective July 23, 
1993.  

On December 15, 1994, the RO received the veteran's VA Form 
21-674, Request for Approval of School Attendance.  Therein 
he indicated that his daughter [redacted] was a full time high 
school student, and that her expected date of graduation was 
May 1995.  

In a January 5, 1995 Report of Contact, it was noted that the 
veteran was receiving benefits to include and additional 
amount for his spouse and another daughter, but that he had 
submitted a form on December 15, 1994 to show his older 
daughter, [redacted], was in school.  It was noted that action was 
being taken to pay additional benefits for the child [redacted].  

In a January 9, 1995 letter from the RO to the veteran, it 
was noted that additional benefits were included in the 
veteran's award, and that VA would continue payments for [redacted] 
based on school attendance until June 1, 1995.  The veteran 
was notified of his rights to receive the payment.  He was 
told that failure to tell VA immediately of a dependency 
change would result in an overpayment which must be repaid; 
and he was told of other instances wherein an overpayment 
could occur.  

In a January 20, 1995 rating decision, the evaluation for 
PTSD was increased to 30 percent disabling.  On February 6, 
1995, notice of the same was sent to the veteran.

In an April 4, 1995 rating decision, the rating was increased 
to 100 percent disabling.  The effective date of the 100 
percent rating was July 23, 1993.  However, the 100 percent 
total rating was not considered permanent, as the veteran was 
scheduled for future examination.  

In an April 10, 1995 letter, the RO notified the veteran of 
his monthly rates at the new 100 percent evaluation. 

On April 11, 1995, the RO received the VA Form 21-8960, 
Certification of School Attendance or Termination.  The 
veteran signed the document and therein it was noted that the 
veteran's daughter [redacted] was born on February [redacted], 
1976, which made her 18 years old on February [redacted], 1994.  
She was currently enrolled in school, and her expected date of 
graduation from High School was May 1996.  

In an April 13, 1995 letter, the RO notified the veteran of 
his monthly rates.  The RO included additional benefits for 
the veteran's spouse and children, and informed the veteran 
that VA would continue payments for [redacted] based on school 
attendance until June 1, 1996.  

In an April 4, 1996 letter, the RO notified the veteran of 
his monthly compensation amounts.  Included in the 
calculation was that, starting June 1, 1996, he would be 
entitled to less compensation because his child [redacted] would 
terminate her school attendance.  

In a June 4, 1996 letter, the RO notified the veteran that VA 
proposed to reduce his payments, effective May 1, 1995, since 
the last evidence of certification that [redacted] was in school 
was received on April 11, 1995.  

On August 12, 1996, the RO received VA Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance.  This document was signed by [redacted] on August 1, 
1996.  Therein, [redacted] noted that she was the child of the 
veteran.  She indicated that she was enrolled at Dona Ana 
Branch of the New Mexico State University as of August 1996, 
and that the length of her program would be 4 years.  

In a September 24, 1996 letter, the RO informed the veteran 
his disability compensation was amended, and reduced, because 
of his failure to submit certified documentation that [redacted]
was still in school and unmarried.  He was notified of the 
overpayment that resulted.  

On October 28, 1996, the RO received VA form 21-674, Request 
for Approval of School Attendance.  The veteran signed the 
document, and therein stated that [redacted] was enrolled at Dona 
Ana Community College, and her enrollment commenced on August 
1, 1996.  [redacted]'s expected date of graduation was May 2000.  
In the remarks section, it was again noted that [redacted] was 
currently a full time student at New Mexico State University.  

In a November 18, 1996 letter, the RO notified the veteran of 
an award action taken to include additional benefits for his 
spouse and children.  The RO informed the veteran that VA 
would continue payments for [redacted] based on school attendance 
until February [redacted], 1999.  The veteran was informed that 
notification was required for any dependency status change.  

In an April 1997 rating decision, the veteran's 100 percent 
total rating was continued.  The RO determined that the 
evidence on file was sufficient to warrant a permanent 
disability rating for the veteran's PTSD, effective from July 
23, 1993.  The RO determined that basic eligibility to 
Dependents' Educational Assistance was granted, as the 
evidence showed that the veteran currently had a total, or 
100 percent, service-connected disability, permanent in 
nature.  Accordingly, the veteran's dependents became 
eligible for Dependents' Educational Assistance allowance 
under Chapter 35, under 38 C.F.R. § 3.807(1) on July 23, 
1993.

On April 18, 1997, the RO notified the veteran by letter of 
his disability claim and eligibility of his children for 
Chapter 35 benefits.  Documents were enclosed for completion 
and return to VA by the veteran.  

On June 20, 1997, the RO informed the veteran in writing that 
action would be taken to remove [redacted] as a dependent from his 
compensation account, because he had not returned the VA Form 
21-8960, Certification of School Attendance.  He was notified 
that his compensation award would be adjusted effective 
November 1, 1996.  

On June 26, 1997, the veteran contacted the RO by telephone 
and requested that VA remove his daughters, including [redacted], 
from his compensation award, and that they be given Chapter 
35 benefits.  

On July 1, 1997, the veteran submitted VA Form 21-8960, 
Certification of School Attendance or Termination, which 
showed that [redacted] was currently a student at New Mexico State 
University, and that her expected graduation date was Spring 
2000.  The veteran signed this document.  

On July 2, 1997, the RO notified the veteran by letter that 
his VA Form 21-8960 had been received and the proposed 
adjustment to remove [redacted] from the compensation award would 
not be made.  The veteran was advised to have [redacted] complete 
and return an enclosed VA Form 22-5490, Application for 
Survivors' and Dependents' Educational Assistance, if she 
intended to apply for Chapter 35 benefits.  

On January 8, 1998, the RO received a statement from the 
veteran wherein he requested that [redacted] be removed from his 
compensation award because she would be receiving Chapter 35 
benefits in the Spring semester of 1998.  He indicated that 
[redacted] was currently attending New Mexico State University.  

On April 14, 1998, the RO added an additional date stamp to 
the VA Form 22-5490, Application for Survivors' and 
Dependents' Educational Assistance, which had originally been 
received by the RO from [redacted] on August 12, 1996.  As the 
Board noted above, this document was signed by [redacted] on August 
1, 1996. 

On an April 14, 1998, VA Form 22-8945, Education Award, 
action was taken to approve Chapter 35 benefits to [redacted] 
effective from August 21, 1996 through December 13, 1996. 

In an April 14, 1998 Pre-determination letter, the RO 
informed the veteran that a reduction in his compensation 
benefits was proposed, effective August 21, 1996.  The RO 
pointed to the evidence, including a copy of the Chapter 35 
Education Award for the veteran's daughter [redacted], showing that 
[redacted] started receiving benefits effective August 21, 1996.  
The veteran was informed that [redacted] would be removed from 
compensation benefit effective August 21, 1996.  The RO 
stated that if the veteran agreed with that decision, for him 
to please send written authorization to remove her before the 
60 day due process time passed, to minimize the overpayment 
on his account.  

On April 15, 1998, the RO sent the veteran an Notice to 
Reduce the Award.  The notice informed the veteran that an 
award action had approved benefits to [redacted] effective August 
21, 1996.  Again, he was informed that he had 60 days in 
which to submit his written authorization to remove her from 
his compensation award.  

In an April 27, 1998 statement, the veteran disputed the 
effective date of [redacted]'s Chapter 35 award, and the amount of 
retroactive payment she received.  He contended that VA had 
not approved his daughter's Chapter 35 benefits until 1997, 
and that his disability was made permanent and total in 1997.  
He did acknowledge that the permanent and total disability 
went back to 1993, but the veteran argued for waiver of the 
overpayment VA was going to charge him because he paid for 
his daughter's schooling as of 1996.  In essence, the veteran 
first challenged the existence of any overpayment, and 
secondly, he requested a waiver of the overpayment.  

On June 15, 1998, the RO received a signed statement from the 
veteran regarding indebtedness of the veteran to VA, and 
whether retroactive money was owed him for [redacted]'s schooling.  
In essence, this letter from the veteran challenges the 
existence of debt owed to VA.  The contention stated was that 
the veteran paid for tuition for [redacted] from Fall 1996, for 
Spring 1997, and for Fall 1997, at New Mexico State 
University.  

On July 21, 1998, the RO informed the veteran in writing that 
proposed action had been taken to remove [redacted] as a dependent 
from his compensation award effective August 21, 1996.  The 
evidence in support of the reduction included notification 
that [redacted] began receiving Chapter 35 benefits in her own 
right effective August 21, 1996; and the RO's letter dated 
April 15, 1998, which proposed to reduce his benefits on that 
date.  The reduction adjustment resulted in an overpayment 
debt.  

On August 1, 1998, a letter of indebtedness was sent to the 
veteran informing him that he owed VA the amount of 
$3,957.34, and he was informed of his waiver rights.  

On August 20, 1998, the RO received a statement from the 
veteran in response to the RO's letter dated July 21, 1998.  
Therein, the veteran inquired about his daughter [redacted]'s 
Chapter 35 benefits and the affect of those benefits on his 
compensation award.  Again, in essence, the veteran 
challenged the existence of the debt.  He again indicated 
that his daughter [redacted] had not received Chapter 35 benefits 
as was stated in the July 21, 1998 letter because he was not 
permanently disabled until September 1997.  The veteran 
claimed that he paid for his daughter's tuition for the 
period in question.  

Also on August 20, 1998, a congressional inquiry was received 
from a senator who requested an explanation on how the 
veteran's overpayment debt was created.  The senator asked 
that a complete accounting of how the overpayment occurred be 
provided to his office.  The senator indicated that the 
veteran did not have the financial resources with which to 
pay back the overpayment, and he requested a waiver of the 
overpayment.  

On August 26, 1998, VA's Debt Management Center, located in 
Fort Sneling, Minnesota, responded to the congressional 
interest and noted a detailed explanation of what was paid 
the veteran from July 1996 through July 1998, and what was 
actually due the veteran during that time period.  The total 
paid was $58,247.77 and the total due the veteran was 
$54,290.43.  The balance due VA from the veteran was 
$3,957.34.  As the amount of this debt is not in dispute, the 
Board will not list the line by line detail summary which the 
Debt Management Center VA listed in its August 26, 1998 reply 
to the senator.  The Debt Management Center also informed the 
senator that his correspondence, along with the veteran's 
letter, would be considered a request for waiver; and that 
the same would be forwarded to the Committee on Waivers at 
the Albuquerque office.  

On September 4, 1998, the RO received the veteran's request 
for waiver of the overpayment debt.  The veteran's letter for 
waiver was a duplicate of the letter received by VA from him 
on August 20, 1998.  Attached was a Financial Status Report 
and information from the Debt Management Center regarding the 
veteran's case, and the correspondence between the Debt 
Management Center and congress.  

On September 16, 1998, the COWC issued a Decision on Waiver 
of Indebtedness.  The decision denied the veteran's request 
for overpayment.  It was noted, however, that the veteran was 
found at no fault for the creation of the debt because there 
was some evidence that he may not have been aware that his 
daughter [redacted]'s Chapter 35 benefits would be retroactively 
approved beginning August 21, 1996.  The retroactive payment 
to her resulted in her being removed from the veteran's 
compensation award effective that same date.  Thereafter, the 
veteran filed a notice of disagreement and perfected this 
appeal.  

In sum, the veteran received additional VA disability 
compensation benefits for [redacted] as his dependent enrolled in 
school following her 18th birthday.  [redacted] applied for Chapter 
35 educational assistance benefits and submitted the 
requisite school enrollment information based on her expected 
enrollment in college beginning in August 1996.  Her initial 
claim for Chapter 35, received by the RO on August 12, 1996, 
was not effectuated at that time as the veteran did not have 
a permanent and total rating for his service-connected 
psychiatric disability in August 1996.  In April 1997, the RO 
confirmed and continued the veteran's 100 percent rating for 
his psychiatric disability.  The issues of permanency and 
Chapter 35 were specifically discussed in that rating 
decision, and it was determined that the veteran's 
psychiatric disability was permanent in nature, and that his 
dependents were eligible for Chapter 35 benefits.  The 
veteran was notified by letter of his disability claim and 
eligibility of his children for Chapter 35 benefits.  In 
response, the veteran in June 1997, contacted the RO and 
requested that VA remove [redacted] from his compensation award, 
and that she be given Chapter 35 benefits.  Essentially, the 
RO did just that, and used [redacted]'s enrollment form submitted 
in August 1996 as the basis for awarding her Chapter 35 
benefits.  

Thereafter, the record shows that [redacted] was awarded Chapter 35 
educational assistance benefits beginning August 21, 1996, 
the date of the beginning of her college semester as 
indicated on the April 14, 1998, VA Form 22-8945, Education 
Award.  Chapter 35 was awarded from August 21, 1996 and the 
RO retroactively terminated the additional compensation 
benefits paid to the veteran for the school attendance of 
[redacted] effective August 21, 1996.  This retroactive adjustment 
to the veteran's award of compensation benefits resulted in 
the creation and assessment of an overpayment in the amount 
of $3,957.34 against the veteran.  

A review of the pertinent law and regulations shows that the 
concurrent receipt of additional VA compensation benefits for 
a dependent enrolled in school and Chapter 35 benefits is not 
permitted.  38 U.S.C.A. § 3562 (West 1991); 38 C.F.R. 
§§ 3.503(a)(8), 3.707, 3.807, 21.3020, 21.3023 (2000).  The 
veteran received additional VA compensation benefits for [redacted] 
on the basis of her enrollment in the Fall semester at the 
Dona Ana Branch of the New Mexico State University beginning 
on August 21, 1996.  The veteran accepted these payments.  
Subsequently, entitlement to Chapter 35 benefits was granted 
effective from July 23, 1993.  As such, Chapter 35 benefits 
were paid retroactively from August 21, 1996.  Therefore, the 
VA paid benefits on behalf of [redacted] as a dependent (in school) 
child twice:  under additional compensation benefits for a 
dependent in school and under Chapter 35.  Since [redacted] elected 
to receive the Chapter 35 benefits, the veteran's VA 
compensation benefits were retroactively adjusted to rectify 
the duplicate payment for the same period of time.  This 
adjustment resulted in the creation of an overpayment.  Under 
the pertinent law and regulations, the RO properly 
retroactively terminated the veteran's additional 
compensation benefits paid for the school attendance of [redacted] 
since there is a legal prohibition against the concurrent 
receipt of both compensation and Chapter 35 benefits.  
38 U.S.C.A. § 3562 (West 1991); 3.503(a)(8), 3.707, 3.807, 
21.3020, 21.3023 (2000).  

As to the veteran's specific contentions in this matter, the 
Board acknowledges that the veteran believes that he does not 
owe this debt because he paid for [redacted]'s tuition 
simultaneously with her enrollment, and because he was not 
determined to be permanently disabled until a rating action 
determined the same in April 1997.  First, while the veteran 
paid for [redacted]'s tuition at the time that she attended school, 
he paid for it based upon compensation given to him for 
support of [redacted] as a dependent child who was still in school 
after the age of 18 years old.  Then, [redacted] was subsequently 
awarded the education benefit, and paid, for the second time, 
for her enrollment as student in college.  VA twice provided 
the veteran's family with money for [redacted] to go to school.  
Secondly, as regards the argument about permanency, yes, it 
is true that the rating action that effectuated the 
permanency award was issued in April 1997.  However, the 
record clearly states that the effective date of the 
veteran's permanency award for his psychiatric disability was 
July 23, 1993, a date prior to [redacted]'s enrollment at school in 
August 1996. 

In view of the legal prohibition against the concurrent 
receipt of both benefits, the Board finds that the veteran 
owes the Government $3,957.34 representing the overpaid 
additional VA compensation benefits.  

Waiver of Recovery

Because the Board is satisfied that the debt was properly 
created, the next step is to decide whether the veteran is 
entitled to a waiver of recovery of the $3,957.34 that he 
currently owes the government.  To that effect, the Board 
must now determine whether it would be against equity and 
good conscience for VA to require repayment of the instant 
indebtedness.  

In this regard, recovery of an overpayment of VA disability 
compensation benefits may be waived if recovery of the 
indebtedness from the payee who received the benefit would be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 2000); 38 C.F.R. § 1.963(a) (2000).  The equity 
and good conscience standard means arriving at a fair 
decision between the obligor and the Government.  In making 
this decision, consideration is to be given to factors such 
as:  the fault of the debtor; a balancing of the fault of the 
debtor against any fault of the VA; whether collection would 
deprive the debtor of basic necessities; whether recovery 
would nullify the objective for which the benefits were 
intended; whether a failure to make restitution would result 
in unfair gain to the debtor; and whether reliance on the 
benefits would result in relinquishment of a valuable right 
or incurrence of a legal obligation.  38 C.F.R. § 1.965(a) 
(2000).

As thoroughly analyzed in the above section, the indebtedness 
at issue resulted from the veteran's receipt of dependency 
compensation concurrently with Chapter 35 benefits awarded 
and paid to his daughter.  The COWC in its September 16, 1998 
decision, determined that the veteran was at no fault for the 
creation of this debt, and the Board agrees.  The COWC also 
found the veteran to be free from fraud, misrepresentation or 
bad faith in the creation of the overpayment.  
Notwithstanding that finding, the Board must render and 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 456 (199).  Since there appears to be 
no indication of an intent to deceive or to seek unfair 
advantage by the veteran, no legal bar to the benefit now 
sought is present.  Id.  

As the veteran was not at fault here, the more pertinent 
question is whether collection of the indebtedness would 
deprive him of life's basic necessities.  While the veteran 
in his correspondence to VA has never really contended that 
collection of the indebtedness would deprive him of life's 
basic necessities, his senator has indicated that the veteran 
is unable to pay back the debt.  The veteran has made no 
other arguments regarding his family's ability to function 
and meet financial obligations as it concerns this debt.  
Information submitted by the veteran tends to indicate that 
is able to pay back the indebtedness owed to the Government.  

In a September 1998 Financial Status Report (VA Form 20-
5655), the veteran reported that:  his and his spouses 
monthly income was $2,573.00; their total monthly expenses 
were $2,367.00; and their assets included $200.000 cash in 
the bank; $150.00 cash on hand; $90,000.00 real estate owned 
(home), and three automobiles with approximate resale values 
of $22,000.00, $17,000.00 and $17,000, respectively.  The 
total of assets (minus the cash) was $146,350.00  The veteran 
did not report receipt of Social Security Administration 
benefits, but included in their monthly income was his 
spouses SSA income of $495.00.  Installment contracts and 
other debts were listed as three automobiles.  The loan 
balance for the first car was $22,000.00, with a monthly 
amount due of $550.00; the second car had an unpaid balance 
of $14,000, with an amount due monthly of $340.00; and the 
third car had an unpaid balance of $19,000, with an amount 
due monthly of $297.00.  The veteran reported that there were 
no past due amounts on any of the automobile loans.  The 
veteran reported that he had been adjudicated bankrupt, and 
discharged from bankruptcy in 1998.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal, and those 
received through congressional correspondence.  The veteran's 
debt to the Government should be given no less deference than 
his private debts.  Given that the veteran's net monthly 
income of $2573.00 exceeds his monthly expenses of $2367.00 
by $206.00, even with all installment debts for the three 
motor vehicles included in the monthly expenses, it does not 
appear that collection of the indebtedness at issue would 
deprive him of life's basic necessities.  The veteran's 
family had total assets of $146,350.00.  The veteran has 
adequate monthly income to cover necessary monthly expenses, 
including monthly car payments for three vehicles, and the 
insurance coverage on each vehicle.  With an apparent monthly 
surplus of family income in the amount of at least $200.00 a 
month, the Board finds that there would be no undue economic 
hardship as a result of recovery of the overpayment.  It 
follows that because the veteran has not demonstrated that it 
would be an undue economic hardship for him to repay the 
indebtedness at issue, it's collection would not violate the 
principles of equity and good conscience.  

There is also no indication in the record that recoupment of 
the indebtedness at issue would nullify the objective for 
which the Chapter 35 educational assistance program is 
intended; as the record indicates that [redacted] would graduate 
from college in Spring 2000.  That is, given that the 
veteran's daughter [redacted] was being paid Chapter 35 benefits 
directly, albeit a retroactive payment, the recovery of the 
overpayment would not defeat the purpose of paying benefits 
by nullifying the objective for which the benefits were 
intended, namely, payment of additional compensation on the 
basis that the veteran's child pursue her education.

Waiver of recovery of the overpayment would constitute an 
unjust enrichment to the veteran by essentially paying the 
same benefit twice.  Additionally, there is no indication in 
the record that the veteran either relinquished a valuable 
right or incurred any additional legal obligation when he and 
his daughter elected to receive Chapter 35 benefits.  

Therefore, the Board concludes that the record does not 
establish that recovery of the overpayment of VA disability 
compensation benefits would be contrary to equity and good 
conscience.  Accordingly, waiver of recovery of the 
overpayment of VA disability compensation benefits in the 
amount of $3,957.34 is denied.



ORDER

The overpayment of VA disability compensation resulting from 
the retroactive termination of additional compensation 
benefits paid the veteran for the school attendance of [redacted], 
effective August 21, 1996, was properly created and further, 
entitlement to waiver of recovery of an overpayment of VA 
disability compensation benefits, in the amount of $3,957.34, 
is denied.



		
	DEBORAH W. SINGLETON 
	Veterans Law Judge
	Board of Veterans' Appeals

 

